Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Boody (US 20180112886), and Puranen et al. (US 20190195528) are consider the closest art of record.
Boody teaches a heating, ventilation, and air conditioning (HVAC) system comprising: an evaporator coil (120; see ¶ 37) disposed between a return air duct (164) and a supply air duct (162); a compressor (132) fluidically connected to the evaporator coil; a blower (116) disposed between the evaporator and the supply air duct for providing a flow of air through the HVAC system (see Fig 1); an evaporator bypass line (124) fluidically connecting the return air duct to an output airstream of the evaporator coil (see e.g. Fig 1 and ¶ 39, “blower 116 works in conjunction with cooling coil bypass 124 and cooling coil bypass damper 126 to direct only the manufacturer's suggested airflow (400 CFM/ton) over an appropriately sized coil 120, while redirected the excess required airflow through cooling coil bypass 124”), the evaporator bypass line comprising a bypass damper (126) for adjusting a third flow of air to an input of the evaporator coil and a fourth flow of air to the output airstream of the evaporator coil via the evaporator bypass line (see as an example Fig 10); and a controller (104) operatively coupled to the compressor, the blower, and the bypass damper (see e.g. ¶ 42 and Fig. 3), the controller operable to: determine an operating mode of the HVAC system (e.g. ¶ 40, “A cooling call triggers controller 104”);  determine a bypass portion of the first flow of air to divert from the return air duct to the output airstream of the evaporator coil based at least in part on the operating mode of the HVAC system (e.g. ¶ 40, “A cooling call triggers controller 104 (as shown in FIG. 1) to activate the circuit controlling the cooling coil bypass damper motor 206 which in turn modulates the cooling coil bypass damper drive 208 to position cooling coil damper 126 in an open configuration”); and cause the bypass damper to move to divert the bypass portion of the first flow of air from the return air duct to the output airstream of the evaporator coil via the evaporator bypass line (e.g. ¶ 40, “A cooling call triggers controller 104 (as shown in FIG. 1) to activate the circuit controlling the cooling coil bypass damper motor 206 which in turn modulates the cooling coil bypass damper drive 208 to position cooling coil damper 126 in an open configuration”).
Puranen teaches the limitation of an HVAC comprising a supply air recirculation line (156) fluidically connecting a supply air duct (154) to a return air duct (152), the supply air recirculation line comprising a recirculation damper (102a) for adjusting a first flow of air to a conditioned space (e.g. 150) via the supply air duct and a second flow of air from the supply air duct to the return air duct via the supply air recirculation line; a controller (104) coupled to the damper (implicit), determine a recirculation portion of the first flow of air to divert from the supply air duct to the return air duct based at least in part on a minimum operating flow rate of the blower; cause the recirculation damper to move to divert the recirculation portion of the first flow of air from the supply air duct to the return air duct via the supply air recirculation line (see abstract, The portion of the conditioned air that is bypassed is a minimum amount of the conditioned air that is needed to reduce the airflow of the conditioned air below the maximum airflow value and keep the HVAC system running. Further, the system controller closes the bypass damper when a temperature of the portion of the conditioned air exceeds a threshold temperature value).
However, none of the reference of record suggest or render obvious the limitation of determine a predetermined threshold ratio value for the operating mode; determine whether a ratio of the minimum operating flow rate of the blower to a speed of the compressor is greater than the predetermined threshold ratio value for the operating mode; and responsive to a determination that the ratio is greater than the predetermined threshold ratio value, determine the bypass portion of the third flow of air to divert from the return air duct to the output airstream of the evaporator coil based on the speed of the compressor and the predetermined threshold ratio value for the operating mode, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        7/29/2022